           Case 2:20-mj-00402-NJK Document 13 Filed 08/13/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     KATHERINE TANAKA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14655C
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Katherine_Tanaka@fd.org

 7   Attorney for Raymundo Morales-Justo

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                             Case No. 2:20-mj-00402-NJK

12                  Plaintiff,                             STIPULATION TO CONTINUE
                                                           PRELIMINARY HEARING
13          v.
                                                           (Second Request)
14   RAYMUNDO MORALES-JUSTO,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Jared Grimmer, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and , Assistant Federal Public Defender, counsel for Raymundo Morales-Justo, that the
21   Preliminary Hearing currently scheduled on August 17, 2020, be vacated and continued to a
22   date and time convenient to the Court, but no sooner than thirty (30) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Mr. Morales-Justo has entered into a plea agreement through the United States
25   Attorney’s Office fast-track program. The parties are currently awaiting a change of plea and
26   sentencing date.
           Case 2:20-mj-00402-NJK Document 13 Filed 08/13/20 Page 2 of 3




 1          2.      Mr. Morales-Justo is in custody and does not object to a continuance.
 2          3.      The parties stipulate and agree that the time between today and the scheduled
 3   preliminary hearing is excludable in computing the time within which the defendant must be
 4   indicted and the trial herein must commence pursuant to the Speedy Trial Act, 18 U.S.C. §
 5   3161(b) and (h)(7)(A), considering the factors under 18 U.S.C. § 3161(h)(7)(B)(i) and (iv).
 6   This is the second request for continuance filed herein.
 7          DATED this 11 day of August, 2020.
 8
 9    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
10
11
      By /s/ Katherine Tanaka                         By /s/ Jared Grimmer
12    KATHERINE TANAKA                                JARED GRIMMER
      Assistant Federal Public Defender               Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
           Case 2:20-mj-00402-NJK Document 13 Filed 08/13/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:20-mj-00402-NJK
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     RAYMUNDO MORALES-JUSTO,
 7
                   Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11          IT IS THEREFORE ORDERED that the Preliminary Hearing currently scheduled on

12   August 17, 2020 at the hour of 4:00 p.m., be vacated and continued to _________________ at
                                                                           September 22, 2020,
13   the hour p.m.,
     at 4:00  of ___:___ __.m. 3C.
                    in Courtroom
14          DATED this 13th
                         ____ day of August, 2020.

15
16
                                                UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
